Citation Nr: 0603760	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for paralysis, cerebral 
spastic, infantile with right hemiplegia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to March 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that a remand is required in order to comply 
with the duty to assist.  38 C.F.R. § 3.159(c).  

The record reveals that the veteran was awarded Social 
Security Administration (SSA) benefits.  The claims file does 
contain a copy of the SSA decision, but does not contain the 
records used in rendering the decision.  While the SSA 
decision primarily referenced disabilities irrelevant to the 
claim, the decision did note a consultive examination by Dr. 
Tsiongias in October 2000, which pertained to the veteran's 
infantile paralysis.  This examination report is not 
contained in the record, and the Board cannot speculate as to 
the content of that document as it would relate to the 
veteran's claim for service connection.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002).  Thus, on remand, the 
RO should obtain the medical records from SSA upon which that 
agency's decision was based.

Additionally, the Board notes that the most recent VA 
outpatient treatment records associated with the veteran's 
claims file are from the Providence, Rhode Island VA medical 
center in October 2003.  38 C.F.R. § 3.159(c).  Consequently, 
on remand the RO should attempt to obtain the veteran's VA 
treatment records from this facility dating from October 
2003.  



Accordingly, the case is once again REMANDED for the 
following action:

1.  The RO should obtain the veteran's 
treatment records from the VA medical 
center in Providence, Rhode Island since 
October 2003 and associate them with the 
claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Then, the RO should readjudicate the 
veteran's claim for service connection.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (at 38 U.S.C.§§  5109B, 7112).



                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

